Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Group I and the following species: a. Cellulose derivative: hydroxypropylcellulose; b. Filler: microcrystalline cellulose; c. Flavoring agent: one or more esters; d. Active agent: nicotine; e. Organic acid: citric acid; and f. Composition: a sweetener, with traverse, in the reply filed on February 21, 2022 is acknowledged.  The traversal is on the ground(s) that 1) the presence of multiple species does not present an undue search and examination burden; and 2) the species are connected in design, operation, or effect. Applicant argued that all species encompassed within claims 1-29 and 50-51, individually or in various combinations, contribute to the sensorial properties of an oral product comprising them. Applicant further argued that the design, operation, and effect of each species encompassed by the pending claims are connected.  
This is not found persuasive. In this instance, the presence of multiple species would present a search and examination burden since the different species would require different searches.  Additionally while the species of each group may share a similar design (e.g. are all a flavoring agent, organic acid, or active agent) each species is independent or distinct and a prior art reference anticipating the claim with respect to one of the members would not render the claim obvious with respect to the other member(s).
Claims 30-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups or species, there being no allowable generic or linking claim. Election was made without traverse as noted above. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 15-18, 20-24, 26, 27, 50 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mua (US 20130152953).
With respect to claims 1, 5-9, 16, 17, and 23 Mua discloses a product configured for oral use, the product comprising a mixture ([0058]-[0059] including a particulate filler component (microcrystalline cellulose filler [0051]), a cellulose derivative (hydroxypropylcellulose binding agent [0066]), at least 5% by weight of water, based on the total weight of the mixture (water is added to the molten materials and results in a vigorous reaction [0072], water added in amount of 50 g/batch, Table 3), one or more flavoring agents (flavoring agents can be add to the mixture [0048]), and a tobacco material containing nicotine [0036]. 
Regarding claims 2-4, Mua discloses a composition comprising at least about 0.5% (claim 2) or at least about 1% (claim 3) or about 1% to about 5 (claim 4) by weight of the cellulose derivative, based on the total weight of the mixture ([0045] and [0052]). Mua teaches binders including povidone, sodium carboxymethylcellulose and other modified cellulosic types of binders ([0045]) and hydroxypropylcellulose ([0066]).  When present, a binder is typically present in an amount of about 0.5 to about 15 dry weight percent, often about 1 to about 10 dry weight percent, and most often about 2 to about 8 dry weight percent ([0052]).  Mua also discloses an embodiment with up to 5% binder ([0057]). 

	Regarding claim 10, Mua discloses the product of claim 1 as discussed above, Mua further teaches wherein the one or more flavoring agents comprises a compound having a carbon-carbon double bond, a carbon-oxygen double band, or both. The disclosed mint flavors, menthol, peppermint, spearmint, wintergreen, contain carbon-carbon and carbon- oxygen double bonds ([0048]). 
Regarding claim 11, Mua discloses the product of claim 1 as discussed above. Mua further discloses wherein the one or more flavoring agents comprises one or more aldehydes, ketones, asters, terpenes, terpenoids, or a combination thereat. The disclosed mint flavors, menthol, peppermint, spearmint, wintergreen, contain terpenes ([0048]). Further aldehydes occur naturally in flavoring agents including vanillin ([0045]).
Regarding claim 15, Mua discloses about 1 to about 3% by weight of hydroxypropylcellulose (HPC) (the composition can include about 0.5 to about 15 dry wt. percent binder [0058] and hydroxypropylcellulose is a suitable binder [0066]; from about 10 to about 60% by weight of microcrystalline cellulose (the composition can include at least one filler such as microcrystalline cellulose in an amount up to about 5-60 dry wt. percent [0051] and [0058]); and from about 1 to about 60% by weight of water, based on the total weight of the mixture (water is added to the molten materials and results in a vigorous reaction [0072], water is added in amount of 50 g/batch, Table 3).
Regarding claim 18, Mua discloses a product configured for oral use, the product comprising a mixture ([0058]-[0059] comprising a particulate filler component (microcrystalline cellulose filler [0051]), a cellulose derivative (hydroxypropylcellulose binding agent [0066]), at least 5% by weight of water, based on the total weight of the mixture (water is added to the molten materials and results in a vigorous reaction [0072], water added in amount of 50 g/batch, Table 3), one or more flavoring agents (flavoring agents can be add to the mixture [0048]), and a tobacco material containing nicotine [0036].  Mua discloses the amount of tobacco material in some embodiments can be characterized as at least about 3 dry weight percent, or at least about 10 dry weight percent [0044].  Tobacco extract contains nicotine (among other components).  Therefore, nicotine “calculated as the free base and based on the total weight of the mixture” will fall within 0.001 to 10% as claimed.
Regarding claims 20-22, Mua discloses that the one or more organic acids is citric acid ([0030]- [0031]).
With respect to claim 24, Mua teaches the mixture comprises no more than about 10% by weight of the tobacco material, excluding any nicotine component present, based on the total weight of the mixture (Table 4, [0095]). 
Regarding claim 26, Mua discloses that the mixture comprises no more than about 7.5 percent of alkali metal salt, based on the total weight of the mixture [0032].  Mua discloses that the mixture includes carbonate and bicarbonate materials, particularly alkali metal or alkaline earth metal salts thereof.  The amount of base in the compositions of the invention can vary, but is typically at least about 1% by dry weight, or at least about 2% by dry weight.
Regarding claim 27, Mua discloses that the mixture is enclosed in a pouch to form a pouched product, the mixture optionally being in a free-flowing particulate form (mixture is in a particulate form and loaded into pouches ([0014].
Regarding claim 50, Mua teaches one or more flavoring agents [0048], a cellulose derivative [0057], a particulate filler component (microcrystalline cellulose [0091]) and water [0072] in a product configured for oral use [0058]-[0059].  Regarding the method limitations recited in claim 50 (claim 30) the examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).
Regarding claim 51, Mua discloses the product comprising one or more flavoring agents stabilized by a cellulose derivative, the cellulose derivative optionally selected from the group consisting of hydroxypropylcellulose (HPC).  Mua teaches the use of hydroxypropylcellulose in a product for oral use [0066] and contains a flavoring agent ([0048]).
Therefore, given that the claimed invention is the same as Mua the claimed invention is expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mua et al. (US 20130152953) in view of Yasuo et al. (EP 2591408).
Mua discloses a product configured for oral use, the product comprising a mixture ([0058]-[0059] including a particulate filler component (microcrystalline cellulose filler [0051]), a cellulose derivative (hydroxypropylcellulose binding agent [0066]), at least 5% by weight of water, based on the total weight of the mixture (water is added to the molten materials and results in a vigorous reaction [0072], water added in amount of 50 g/batch, Table 3), one or more flavoring agents (flavoring agents can be add to the mixture [0048]), and a tobacco material containing nicotine [0036].
Mua does not explicitly teach wherein the one or more flavoring agents comprises one or more esters.  
Yasuo discloses a tobacco product including a flavor carrying component having high flavor-retaining properties after storage.  Yauso discloses a flavoring component for oral tobacco products, wherein the flavoring component may be an ester (claim 12) ([0015]) such as isoamyl acetate, linalyl acetate, isoamyl propionate, and linalyl butyrate (claims 13, 14) ([0015]).  It would have been prima facie obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Mua to provide a flavoring component such as isoamyl acetate, linalyl acetate, isoamyl propionate, and linalyl butyrate in order to provide a desired flavor profile and organoleptic properties. 


Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mua et al. (US 20130152953) in view of Fuisz (US 20100326454).
Regarding claims 19, Mua discloses a product configured for oral use, the product comprising a mixture ([0058]-[0059] including a particulate filler component (microcrystalline cellulose filler [0051]), a cellulose derivative (hydroxypropylcellulose binding agent [0066]), at least 5% by weight of water, based on the total weight of the mixture (water is added to the molten materials and results in a vigorous reaction [0072], water added in amount of 50 g/batch, Table 3), one or more flavoring agents (flavoring agents can be add to the mixture [0048]), and a tobacco material containing nicotine [0036].
Mua does not explicitly disclose wherein the mixture further comprises from about 0.1 to about 0.5% by weight of one or more organic acids, based on the total weight of the mixture, but teaches an amount of at least 1%” in [0030]-[0031] to augment or enhance the effervescing effect of the gasified sugar material [0010] .
Fuisz teaches the addition of citric acid in an amount from 0.1 to 4% as a salvia enhancer [0068].  This teaching shows that using a lower amount (from about 0.1…) of citric acid is still effective (ex. salvia enhancer) [0030-0031].  Therefore, while “about 0.5” does not overlap with the 1% range of Mua, one of ordinary skill would expect similar results. 
It is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), MPEP 2144.05(I).   

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mua et al. (US 20130152953) in view of Kannisto et al. (US WO 2009115778).  
Mua discloses the product of claim 1 as discussed above.  Mua does not explicitly disclose wherein the tobacco material is a bleached tobacco.
Kannisto discloses an oral pouched nicotine composition comprising monoglyceride, wherein the product may be free of tobacco or contain a small amount of tobacco. Kannisto teaches that the tobacco material may be a purified tobacco material, such as a bleached tobacco material (p.9, ln. 1-2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Mia to provide wherein the tobacco material is a bleached tobacco.  A person of ordinary skill in the art would obviously use bleached tobacco in the mixture of Mua in order to provide a more purified product.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mua et al. (US 20130152953) in view of Imelson (Food Stabilisers, Thickeners and Gelling Agents) .
Mua discloses the product of claim 1 as discussed above.  Mua does not explicitly disclose wherein, when measured at a time period of 1 day after preparation, the product has a concentration of one or more flavoring agents present which is greater than a concentration of the same one or more flavoring agents present in a control product which does not include the cellulose derivative, as determined by semi-quantitative Gas Chromatography-Mass Spectrometry (claim 28) or wherein the time period is one or more of 2 days, 1 week, 2 weeks, 3 weeks, or 1 month after preparation (claim 29).
Food Stabilisers teaches that cellulose derivatives are commonly used in food applications where they are effective as viscosifiers, stabilizers and rheology modifiers (p.95, ln. 1).  Food stabilisers also teaches that cellulose derivatives can act as flavor stabilisers (p. 105, § 6.3.4).
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  The composition of the modified Mua is substantially the same as that disclosed in the specification of the instant application, and so it follows that because the product of modified Mua and the instant application appear to be the same, there is a reasonable basis to conclude that the product of Mua would have a concentration of one or more flavoring agents present which is greater than a concentration of the same one or more flavoring agents present in a control product which does not include the cellulose derivative, as determined by semi-quantitative Gas Chromatography-Mass Spectrometry.  Products of identical composition may not have mutually exclusive properties.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It would have been prima facie obvious to one of ordinary ski in the art before the effective filing date of the claimed invention to have modified Mua to provide wherein the time period is 1 day (claim 28) or one or more of 2 days, 3 days, 1 week, 2 weeks, | month, 2 months, 3 months, 4 months, or 5 months after preparation. A person of ordinary skill in the art desiring to ensure the longest shelf life would test the product at intervals to ensure product stability.  Furthermore, though shelf life of modified Mua is not explicitly taught, Food Stabilisers teaches that cellulose derivatives act as flavor stabilisers. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kjerstad (US 5167244) teaches an oral product including a tobacco substitute with granulated cellulose contained in a permeable pouch. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA MARY TAPSCOTT whose telephone number is (571)272-0919. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.T./                Examiner, Art Unit 1747                                                                                                                                                                                        


/Michael H. Wilson/                Supervisory Patent Examiner, Art Unit 1747